       Case 2:20-cv-02157-JCZ-KWR Document 5 Filed 02/06/20 Page 1 of 3



                           UNITED STATES DIRSTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


______________________________
CHRISTOPHER GURBA              )
                               )
            Plaintiff,         )
                               )
      v.                       )
                               )                      Civ. A. No. 19-2910 (CJN)
RICHARD V. SPENCER,            )
SECRETARY,                     )
U.S. DEP’T OF THE NAVY         )
                               )
            Defendant.         )
______________________________)

        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                     AND CONSENT TO TRANSFER VENUE

       Plaintiff, Christopher Gurba, by and through his undersigned counsel, hereby submits his

Opposition to Defendant’s Motion to Dismiss and Consent to Transfer Venue.

       Defendant’s Motion to Dismiss pursuant to Rule (12)(b)(3) should be denied. Under 28

U.S.C. § 1406(a), “if a court finds that venue is improper, the court may ‘dismiss, or if it be in the

interest of justice, transfer’ the case to a proper venue.” McLaughlin v. Holder, 864 F. Supp. 2d

134, 137 (D.D.C. 2012) (quoting 28 U.S.C. § 1406(a)). Whether to transfer a case in the interest

of justice generally rests within the sound discretion of the court. James v. Booz-Allen & Hamilton,

Inc., 227 F. Supp. 2d 16, 25 (D.D.C. 2002). Importantly, “the interest of justice generally requires

transferring a case to the appropriate district in lieu of dismissal.” Parker v. Sebelius, 51 F. Supp.

3d 173, 176 (D.D.C. 2014) (citing Goldlawr, Inc. v. Heiman, 396 U.S. 463, 466-67 (1962))

(emphasis added). This Court has routinely transferred Title VII cases to other jurisdictions in lieu

of dismissal when a plaintiff fails to carry his burden to demonstrate proper venue. See id.; Elbron



                                                  1
       Case 2:20-cv-02157-JCZ-KWR Document 5 Filed 02/06/20 Page 2 of 3



v. Dep’t of the Army, 766 F. Supp. 2d 54, 58 (D.D.C. 2011); Walden v. Locke, 629 F. Supp. 2d 11,

14 (D.D.C. 2009); McLaughlin, 864 F. Supp. 2d at 140; James, 227 F. Supp. 2d at 25.

       Here, the interest of justice similarly requires the transfer of Plaintiff’s case. Given the

sworn declaration of Mr. Brown stating that the employment records are located in the Eastern

District of Louisiana, Plaintiff consents to the transfer of his case to the United States District

Court for the Eastern District of Louisiana. See ECF, No. 4-1.             Defendant will not be

inconvenienced in litigating this case at such venue. However, if Plaintiff’s case were dismissed,

Plaintiff would be severely prejudiced; in fact, Plaintiff would be wholly deprived of litigating his

claims against Defendant and having his day in court.

       For the foregoing reasons, Plaintiff respectfully requests that this Court deny Defendant’s

Motion to Dismiss and instead transfer this matter to the United States District Court for the

Eastern District of Louisiana.


Date: February 6, 2020                                Respectfully submitted,


                                                      By:/s/ Matthew Estes
                                                      Matthew Estes (DC Bar No. 989814)
                                                      ALAN LESCHT & ASSOCIATES, PC
                                                      1825 K Street, N.W., Suite 750
                                                      Washington, D.C. 20006
                                                      Tel: (202) 463-6036
                                                      Fax: (202) 463-6067
                                                      matthew.estes@leschtlaw.com
                                                      Counsel for Plaintiff




                                                 2
       Case 2:20-cv-02157-JCZ-KWR Document 5 Filed 02/06/20 Page 3 of 3



                           UNITED STATES DIRSTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


______________________________
CHRISTOPHER GURBA              )
                               )
            Plaintiff,         )
                               )
      v.                       )
                               )                      Civ. A. No. 19-2910 (CJN)
RICHARD V. SPENCER,            )
SECRETARY,                     )
U.S. DEP’T OF THE NAVY         )
                               )
            Defendant.         )
______________________________)

                                     (PROPOSED) ORDER

       Upon consideration of Defendant’s Motion to Dismiss or, in the Alternative, to Transfer

Venue, Plaintiff’s Opposition thereto, and the entire record herein, it is hereby

       ORDERED that Defendant’s Motion to Dismiss is DENIED; and it is further

       ORDERED that Plaintiff’s case be transferred to the United States District Court for the

Eastern District of Louisiana.



       IT IS SO ORDERED



                                              _______________________________
                                              The Honorable Carl J. Nichols
                                              United States District Judge




                                                 3
